THREADGILL, Chief Judge.
James D. Hall appeals his judgments and sentences for possession of cocaine and sale of cocaine within 1000 feet of a school. In a brief filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the public defender suggests two issues for review. Neither issue contains reversible error.
An independent review of the record reveals only a clerical error. The appellant was charged, convicted, and sentenced pursuant to section 893.13(l)(e)l., Florida Statutes (1991), a first-degree felony. The judgment erroneously reflects a conviction for a second-degree felony. We therefore affirm the judgment and sentence, but remand for correction of the clerical error.
BLUE and WHATLEY, JJ., concur.